Citation Nr: 1329261	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  07-28 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to March 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which, in part, continued the 
50 percent disability evaluation for PTSD.

In December 2008, the Veteran and his wife testified before 
the undersigned Acting Veterans Law Judge at a Travel Board 
hearing at the RO.  A copy of the transcript has been 
associated with the claims file.  The appeal was then 
remanded in May 2011 for additional development.

A portion of the Veteran's records are contained in the 
Virtual VA system.  Instead of paper, a highly secured 
electronic repository is used to store and review every 
document involved in the claims process.  The use of this 
system allows VA to leverage information technology in order 
to more quickly and accurately decide a Veteran's claim for 
benefits.  Because the current appeal was processed as part 
of the Virtual VA system, any future consideration of 
this appellant's case should take into consideration the 
existence of this electronic record.

The issue of entitlement to a TDIU is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.




FINDINGS OF FACT

1.  Prior to October 19, 2010, the Veteran's PTSD was 
manifested by impaired impulse control with periods of 
violence, but was not manifested by suicidal ideation, 
obsessional rituals, speech abnormalities, a near-continuous 
panic or depression, or neglect of personal appearance and 
hygiene.

2.  From October 19, 2010, the Veteran's PTSD was manifested 
by passive suicidal ideation, angry and aggressive thought 
content, and significant impairment in social and 
occupational relationships.


CONCLUSIONS OF LAW

1.  Prior to October 19, 2010, the criteria for a rating in 
excess of 50 percent for PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 
2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic 
Code 9411 (2012).

2.  From October 19, 2010, the criteria for a 70 percent 
rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

A.  Duty to Notify

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application 
for benefits, it must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2012).  Such notice must 
include notice that a disability rating and an effective 
date for the award of benefits will be assigned if there is 
a favorable disposition of the claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; 
see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).
	
Prior to the initial adjudication of the Veteran's claim, a 
letter dated March 2006 was sent to the Veteran in 
accordance with the duty to notify provisions of the VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was 
notified of the evidence that was needed to substantiate his 
claim; what information and evidence that VA will seek to 
provide and what information and evidence the Veteran was 
expected to provide, and that VA would assist him in 
obtaining evidence, but that it was his responsibility to 
provide VA with any evidence pertaining to his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

B.  Duty to Assist

The Veteran's service treatment records, VA treatment 
records, Social Security Administration (SSA) records, lay 
statements, and hearing transcript have been associated with 
the claims file.  The Veteran was also afforded VA 
examinations.  38 C.F.R. § 3.159(c)(4).  When VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).

The VA examinations obtained in this case are adequate as 
they are collectively predicated on a review of the claims 
file; contain a description of the history of the 
disabilities at issue; document and consider the relevant 
medical facts and principles; and record the relevant 
findings for rating the Veteran's PTSD.  VA's duty to assist 
with respect to obtaining a VA examination or opinion for 
the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran testified at a Board hearing in December 2008.  
In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United 
States Court of Appeals for Veterans Claims (Court) held 
that 38 C.F.R. 3.103(c)(2) requires that the Decision Review 
Officer (DRO) or Veterans Law Judge (VLJ) who chairs a 
hearing must fulfill two duties to comply with the above the 
regulation.  These duties consist of (1) the duty to fully 
explain the issues and (2) the duty to suggest the 
submission of evidence that may have been overlooked.  Here, 
during the hearing, the Acting VLJ elicited testimony to 
support the Veteran's claim and sought to identify any 
pertinent evidence not currently associated with the claims 
folder that might substantiate the claim.

Moreover, the Veteran has not asserted that VA failed to 
comply with 38 C.F.R. 3.103(c)(2) or identified any 
prejudice in the conduct of the hearing.  By contrast, the 
hearing focused on the elements necessary to substantiate 
the claim and the Veteran, through his testimony, 
demonstrated that he had actual knowledge of the elements 
necessary to substantiate his claim for benefits.  See 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative demonstrating an 
awareness of what is necessary to substantiate the claim).  
As such, the Board finds that, consistent with Bryant, the 
Acting VLJ complied with the duties set forth in 38 C.F.R. 
3.103(c)(2) and that the Board can adjudicate the claim 
based on the current record.

VA has provided the Veteran with the opportunity to submit 
evidence and argument in support of his claim.  The Veteran 
has not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review, and no 
further action must be undertaken to comply with the 
provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 
3.159.



Increased Rating

A.  Applicable Law

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2012).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2012).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2012).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the 
life of the claim, a practice known as a "staged rating."  
See Fenderson v. West, 12 Vet. App 119 (1999).  The Court 
has also held that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  
Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the Veteran raised them, as well as the entire history of 
his disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only 
those factors contained wholly in the rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see 
Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it 
appropriate to consider factors outside the specific rating 
criteria in determining level of occupational and social 
impairment).

The Veteran is currently assigned a 50 percent rating under 
Diagnostic Code 9411.  A 50 percent rating is assigned for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short and long 
term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9435 (2012).

A 70 percent disability rating is assigned for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech that is intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Id.

A 100 percent disability rating is assigned total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, or for the Veteran's own 
occupation or name.  Id.

Within the DSM-IV, Global Assessment Functioning (GAF) scale 
scores ranging from 1 to 100, reflect "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness." Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. 
App. 266, 267 (1996).  GAF scores from 71 to 80 reflect 
transient symptoms, if present, and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family arguments); resulting in no more than slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind school work).  DSM-IV at 
46-47.  GAF scores from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  Id.  GAF scores ranging from 
51 to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Id. Scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsession rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, 
inability to keep a job).  Id. GAF scores ranging from 31 to 
40 reflect some impairment in reality testing or 
communication (e.g., speech which is at times illogical, 
obscure, or irrelevant) or major impairment in several areas 
such as work or school, family relations, judgment, 
thinking, or mood (e.g., a depressed patient who avoids 
friends, neglects family, and is unable to do work).  Id.

The evidence in this case reflects other diagnosed 
psychiatric disorders in addition to PTSD.  Except where 
noted below, the evidence does not differentiate symptoms 
attributable to these conditions versus those due to PTSD.  
Therefore, all potentially service-connected symptoms have 
been attributed to the Veteran's service-connected PTSD.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998)(the 
benefit of the doubt applies to determinations of whether a 
symptom should be attributed to a service-connected 
condition).

B.  Evidence

VA treatment records dated January 2006 show the Veteran 
received 42 days of rehabilitation for substance abuse.  At 
admission, the Veteran was bright in mood and cheerful in 
affect.  He reported good sleep and appetite.  He was alert 
and oriented, with coherent thoughts and behaviors.  His 
mood was euthymic and his affect was consistent with mood.  
There were no signs of psychosis or suicidal or homicidal 
ideation.  His GAF score was 40.  Additional records show 
the Veteran reported significant periods in which he could 
not get along with anyone.  He also had difficulties with 
depression and anxiety.  However, he denied being bothered 
by any recent family or social problems.  

The Veteran underwent a VA examination in April 2006.  He 
reported current symptoms consisting of nightmares, 
confusion, intrusive thoughts of Vietnam with associated 
heightened arousal, and an increased propensity to get 
violent and angry at people.  He had sleep difficulties.  He 
enjoyed reading and listening to music, and did not watch as 
much television as he used to.  He also enjoyed fishing with 
his wife.  He was able to handle his personal care, and he 
performed chores around the house.  He reported a history of 
drug abuse which ended in January 2006.  On examination, the 
Veteran was appropriately dressed and groomed.  His speech 
was moderate in tone and pace.  Thought content was rational 
and goal-directed.  His mood was congenial, and his affect 
was predominantly euthymic.  No delusions, hallucinations, 
or suicidal or homicidal ideation were elicited, though the 
Veteran reported sensory anomalies as part of his PTSD.  The 
examiner stated that the Veteran was moderately impairment 
in social and industrial capacity, and assigned a GAF score 
of 51-55.

VA records dated June 2007 was trying to cope with the death 
of his grandson.  On examination, he was appropriately 
dressed and groomed.  His mood was euthymic and his affect 
was appropriate.  There was no indication of delusions, 
hallucinations, or suicidal or homicidal ideation.  
Additional records from July 2007 through September 2007 
show the Veteran attended group therapy sessions, and 
reflect GAF scores of 55.

In a September 2008 statement, the Veteran reported that he 
could not talk to anyone without thinking of hurting them if 
they provoke or irritate him.  He also got disoriented as to 
time and place when driving.

In records dated November 2008, the Veteran reported that he 
had been doing "OK," but continued to have some problems.  
He still felt that when he was "right" about something that 
he should press things and "flare-up."  He stated that it 
had been over a year since anything had happened, but he 
still "thought about it."  Generally, he felt that he had 
good control over himself.  On examination, the Veteran was 
alert and oriented.  Speech and psychomotor activity were 
normal.  His mood was fair and his affect was euthymic.  
There was no overt anxiety or suicidal or homicidal 
ideation.  His GAF score was 50.  An additional visit in 
January 2009 noted a depressed mood and affect, and a GAF 
score of 45.  

The Veteran and his wife testified at a Board hearing in 
December 2008.  He reported a prior history of suicidal 
ideation, and recounted an instance in 1999 or 2000 which he 
tried to overdose with pills.  His wife testified regarding 
an incident 4 or 5 months earlier between the Veteran and 
his son, in which the Veteran pulled a knife out and she had 
to calm him down.  They also recounted earlier incidents in 
which the Veteran shot another man.  The Veteran stated that 
he did not like to deal with or be around people.  This 
helped him avoid conflicts and getting angry.  He described 
previous instances of fighting with co-workers.

VA records dated February 2009 show the Veteran could not 
attend Alcohol Anonymous or Narcotics Anonymous meetings 
because of his temper and aggression.  He generally stayed 
in his house.  Examination revealed normal mood and affect.  
No psychosis or suicidal or homicidal ideation was present.  

Additional records in June 2009 noted the Veteran was non-
compliant with his medication, and he admitted to use of 
cocaine and alcohol.  He denied any mood problems.  On 
examination, the Veteran had appropriate dress and grooming.  
Speech was normal.  His mood was euthymic and his affect was 
bright.  He denied any delusions, hallucinations, or 
suicidal or homicidal ideation.  His judgment was noted to 
be impaired, and his insight was poor.  His GAF score was 
45.  In July 2009, his GAF score was 47.

In November 2009, the Veteran had normal grooming and 
hygiene.  His speech and thought processes were normal.  His 
mood was euthymic, though his affect was blunted.  There was 
no indication of any thought disorder or suicidal or 
homicidal ideation.  His GAF score was 52.

Additional records dated April 2010 reflect reports by the 
Veteran's wife that he did not sleep well, and thrashed 
about at night.  He also had periods where he was very 
irritable.  The Veteran reported feeling very fulfilled at 
home, and enjoyed fishing with his wife.  On examination, 
the Veteran had appropriate dress and grooming.  Speech was 
normal.  His mood was euthymic and his affect was bright.  
He denied any delusions, hallucinations, or suicidal or 
homicidal ideation.  Insight and judgment were fair.

In October 2010, the Veteran presented with depressed mood, 
lack of interest, decreased sleep, and lack of energy.  He 
also had nightmares and intrusive thoughts.  He had passive 
thoughts of death.  Examination revealed a dysphoric mood 
and mildly dysphoric affect.  There were no hallucinations, 
paranoid or grandiose thoughts, or suicidal or homicidal 
ideation.

Additional records from December 2010 show the Veteran 
reported decreased frequency of nightmares, but had struck 
out at his wife while sleeping, which had not occurred 
previously.  He denied any suicidal ideation.  On 
examination, the Veteran was appropriately dressed and 
groomed.  Speech was clear and coherent, but somewhat loud.  
Mood was nondepressed and affect was full.  There were no 
perceptual disturbances.  Thought processes were linear and 
goal directed.  No delusions, hallucination, or suicidal or 
homicidal ideation was noted.  The Veteran's GAF score was 
55.  Additional records dated May 2011 also revealed a GAF 
score of 55.

A VA examination was conducted in July 2011.  He reported 
having a disorderly conduct charge in 2008 arising from an 
incident with a man in his church and a police officer.  He 
denied any current charges or probation.  He denied harming 
his wife since 2006, but reported pulling a knife on her and 
their sons in 2010.  They described another incident in 
which the Veteran was driving with the intent to harm his 
son, but was involved in an accident along the way.  There 
was continued verbal and emotional abuse.  The Veteran 
reported needing "more space" than he did previously.  His 
wife reported that she had to "tiptoe" around him.  He 
stopped working in 2008 due to continuing conflicts with 
other people.  The Veteran used to go fishing but now spent 
most of his time watching television.  The examiner noted 
that the Veteran had significant anger and judgment problems 
that exacerbated his general level of assaultiveness.  On 
examination, the Veteran was appropriately groomed and 
dressed.  His speech and psychomotor activity were 
unremarkable.  His mood was agitated and irritable, and his 
affect was full.  He as fully oriented, and able to complete 
serial 7's and spell a word forward and backward.  His 
thought processes were unremarkable, but thought content was 
noted to be angry and aggressive.  There were no delusions 
present.  There was no obsessive or ritualistic behavior.  
The Veteran reported some suicidal ideation but denied any 
intent.  The examiner noted that he was a low risk for 
immediate harm.  Memory was fully intact.  His GAF score was 
48.  The examiner stated that the Veteran did not have total 
occupational or social impairment due to PTSD, but there 
were deficiencies in judgment, thinking, mood, and family 
relations.

VA records dated January 2012 show the Veteran reported 
occasional nightmares, but was in good spirits and enjoyed 
making people laugh.  On examination, the Veteran had 
appropriate dress and grooming.  Speech was normal.  His 
mood was euthymic and his affect was congruent.  He denied 
any delusions, hallucinations, or suicidal or homicidal 
ideation.  His GAF score was 55.



C.  Analysis

Based on the evidence of record, the Board finds that staged 
ratings are appropriate for the Veteran's PTSD.

Prior to October 19, 2010, a rating in excess of 50 percent 
is not warranted.  As noted above, a higher 70 percent 
rating contemplates symptoms such as suicidal ideation; 
obsessional rituals, speech abnormalities, a near-continuous 
panic or depression, impaired impulse control, spatial 
disorientation, and neglect of personal appearance and 
hygiene.  The evidence during this period reflects reports 
from the Veteran and his wife of instances of impaired 
impulse control, such as incidents involving a knife or an 
intent to harm their son.  However, none of the symptoms 
contemplated by the higher 70 percent rating were noted to 
be present during this period.  Although the Veteran 
testified regarding instances of suicidal ideation, those 
occurred prior to the period on appeal.  In addition, the 
Veteran had GAF scores of 50 or below prior to October 19, 
2010, and the Court has recognized that certain scores may 
demonstrate a specific level of impairment.  Richard, 8 Vet. 
App. at 267; Bowling v. Principi, 15 Vet. App. 1, 14-15 
(2001) (both recognizing that a GAF score of 50 indicates 
serious impairment).  However, GAF scores are just one 
factor to be considered in assigning an evaluation.  In this 
case, although the Veteran had some GAF scores indicating 
serious impairment, symptoms associated with those scores, 
such as suicidal ideation or obsessive rituals, were not 
demonstrated.  For these reasons, the Veteran's PTSD is most 
closely approximated by the assigned 50 percent rating for 
the period prior to October 19, 2010.

From October 19, 2010, a 70 percent rating is warranted.  VA 
records from that date reflect passive thoughts of death.  
The July 2011 VA examination noted passive suicidal 
ideation, as well as angry and aggressive thought content 
and manner.  The Veteran also reported that he no longer 
engaged in recreational activities such as fishing.  For 
this examination, his GAF score of 48 reflects serious 
impairment and is supported by accompanying symptoms of 
suicidal ideation.

A 100 percent rating is not warranted from October 19, 2010.  
The Veteran's PTSD has not been manifested by gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting self or others, intermittent 
inability to perform activities of daily living including 
personal hygiene, or memory deficiencies for basic concepts 
such as his own name or occupation.  GAF scores reflect 
serious impairment, but not the marked impairment consistent 
with symptoms such as reality testing or communication.  The 
July 2011 examiner clearly stated that the Veteran did not 
have total occupational or social impairment due to PTSD.

D.  Extraschedular Consideration

In evaluating the Veteran's claims for higher ratings, the 
Board also has considered whether the Veteran is entitled to 
a greater level of compensation on an extraschedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

As part of the evaluation for an extraschedular rating, the 
Board has considered the provisions of Mittleider v. West, 
11 Vet. App. 181, 182 (1998), which holds that the benefit 
of the doubt applies to determinations of whether a symptom 
should be attributed to a service-connected condition.  The 
Board has attributed all potentially service-connected 
symptoms to the Veteran's service-connected conditions in 
considering if the Veteran is entitled to an extraschedular 
rating.

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional 
case is said to include such factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impracticable the application of the regular 
schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 
229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in 
this case does not show such an exceptional disability 
picture that the available schedular evaluation for the 
service-connected disabilities is inadequate.  A comparison 
between the level of severity and symptomatology of the 
Veteran's PTSD with the established criteria found in the 
rating schedule for that condition shows that the rating 
criteria reasonably describes the Veteran's disability level 
and symptomatology, as discussed above.  In other words, 
Diagnostic Code 9411 contemplates additional symptoms and a 
higher degree of impairment that has not been demonstrated 
in this case.  There is no indication that the Veteran's 
PTSD results in any symptoms that fall so far outside the 
rating schedule as to render it inadequate.


ORDER

A rating in excess of 50 percent for PTSD prior to October 
19, 2010 is denied.

A 70 percent rating for PTSD from October 19, 2010 is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.




REMAND

In a July 2013 brief, the Veteran's representative raised 
the issue of entitlement to a TDIU.  Although the issue of 
TDIU has not been certified on appeal, the Board does have 
jurisdiction to decide the claim.  See Rice v. Shinseki, 22 
Vet. App. 447 (2009) (a TDIU claim is part of an increased 
rating claim when such claim is raised by the record).

In a claim for TDIU, the Board may not reject the claim 
without producing evidence, as distinguished from mere 
conjecture, that a veteran's service-connected disability or 
disabilities do not prevent him from performing work that 
would produce sufficient income to be other than marginal.  
See Friscia v. Brown, 7 Vet. App. 294 (1995).  The Court 
stressed that VA has a duty to supplement the record by 
obtaining an examination which includes an opinion on what 
effect the appellant's service-connected disabilities have 
on his ability to work.  Friscia, at 297, citing 38 U.S.C.A. 
§ 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a)(b). 
In this case, the July 2011 VA examiner stated that it was 
as likely as not that the Veteran was unemployable.  This 
was not exclusively due to his PTSD, but also his physical 
decline and "argumentative, aggressive style."  Notably, the 
Veteran is also service-connected for a right knee injury 
and residuals of a right leg gunshot wound.

Therefore, an opinion as to the impact of the Veteran's 
service-connected disabilities, alone, on his employability 
must be obtained.  He should also be sent VCAA notice on the 
matter of entitlement to a TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his 
representative a VCAA letter addressing 
the matter of entitlement to a TDIU.

2.  Schedule the Veteran for a VA 
examination to determine if his service-
connected disabilities render him unable 
to secure and follow a substantially 
gainful occupation.  In making this 
determination, the examiner must NOT 
consider the effect of any nonservice-
connected disabilities and advancing age.

(a) The examiner must review the claims 
folder, and;

(b) The examiner is advised that the 
Veteran alleges that he is unemployable 
due to his service-connected PTSD.  He is 
also service-connected for a right knee 
injury and residuals of a right leg 
gunshot wound.

3.  The RO/AMC must review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  If any 
report does not include adequate responses 
to the specific opinions requested, it 
must be returned to the providing 
physician for corrective action.

4.  The RO/AMC must consider all of the 
evidence of record and adjudicate the TDIU 
claim on both a schedular basis and an 
extra-schedular basis under 38 C.F.R. § 
4.16(a) and 4.16(b).  If the benefit 
sought is not granted, issue a 
Supplemental Statement of the Case and 
allow the Veteran and his representative 
an opportunity to respond.

Thereafter, subject to current appellate 
procedure, the case must be returned to 
the Board for further consideration, if 
otherwise in order.  No action is required 
of the Veteran until he is otherwise 
notified by the RO/AMC. By this action, 
the Board intimates no opinion, legal or 
factual, as to any ultimate disposition 
warranted in this case.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


